Citation Nr: 1017681	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1954 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Veteran has not 
requested a hearing in connection with this claim.

This issue was previously before the Board in June 2009, at 
which point the case was remanded for further development.  
As discussed below, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
remand instructions and, therefore, a further remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998).  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran sustained a low back injury during service and 
has a current diagnosis of degenerative joint disease of the 
lumbar spine; however, the weight of the evidence does not 
reflect a diagnosis of such chronic condition during service 
or within one year from service, or that such condition 
manifested to a compensable degree within one year from 
service, and there is no competent evidence linking the 
current disability to any disease, injury, or incident during 
service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1131¸ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in an August 2006 
letter, prior to the initial unfavorable rating decision, of 
the evidence and information necessary to substantiate his 
claim, the responsibilities of the Veteran and VA in obtaining 
such evidence, and the evidence and information necessary to 
establish a disability rating and an effective date, in 
accordance with Dingess/Hartman.  

With regard to the duty to assist, service treatment records 
and VA treatment records have been obtained and considered.  
There is no indication that the Veteran is in receipt of any 
benefits from the Social Security Administration pertaining 
to his claimed disability.  The Board notes that the record 
reflects that the Veteran's service treatment records are 
fire-related.  However, best copies of such records have been 
provided, and it does not appear that any pertinent records 
are missing.  See August 2006 response to records request.  
In particular, the claims file includes documentation of a 
back injury on three instances in September 1955, as well as 
records pertaining to the Veteran's November 1955 separation 
examination.

With respect to post-service treatment records, the Board 
notes that the Veteran has reported that he was treated at the 
VA Medical Center (VAMC) in Montgomery, Alabama, for a back 
disorder approximately one year after discharge.  The AOJ 
unsuccessfully requested copies of any treatment records for 
the period from 1955 to the present from such facility in 
March 2008.  In compliance with the prior remand, the AOJ made 
an additional request for any such records, specifically 
providing the Veteran's social security number.  The 
Montgomery VAMC again replied that no such records were 
available.  The Veteran has been informed that such records 
were requested and not obtained, and he has not provided them.  
The Board further notes that the Veteran reported that he 
received treatment from various providers over the years for 
his back pain; however, he indicated that those providers are 
now deceased and such records are unavailable.  See February 
2008 substantive appeal.  Moreover, the December 2009 VA 
examination report reflects that the examiner considered the 
Veteran's assertions that he received such previous treatment.  

As also directed in the prior remand, the AOJ requested and 
received copies of current treatment from the VAMC in 
Pensacola, Florida, which are dated from February 2008 
through April 2009.  The Board notes that the December 2009 
VA examiner referred to an August 2007 VA treatment record 
which is not in the claims file.  However, there is no 
indication that a remand to obtain such record would benefit 
the Veteran's claim in any way.  In particular, the VA 
examiner indicated that the 2007 treatment record reflects a 
diagnosis of osteoarthritis, which is already confirmed by x-
rays conducted at the January 2007 and December 2009 VA 
examinations.  Further, the VA examiner indicated that the 
2007 treatment record pertains to a neurological consult for 
complaints of imbalance, and that the VA provider attributed 
such symptom primarily to the Veteran's diabetic 
complications.  As such, there is no indication that this 
record would offer any additional pertinent information as to 
the Veteran's claimed low back disorder.  Moreover, to the 
extent that any other recent VA treatment records may remain 
outstanding, the Board finds that a remand to obtain any such 
records would be of no benefit.  In this regard, the evidence 
of record demonstrates a current disability, and there is no 
indication that any of the Veteran's treating providers have 
expressed an opinion that such disability is related to 
service, nor has he argued that such is the case.  

In addition, the Veteran has been afforded two VA 
examinations in connection with his claim.  As the January 
2007 VA examiner did not express an etiological opinion as to 
the Veteran's claimed back disorder, he was afforded a second 
examination in December 2009, in compliance with the prior 
remand.  The Board notes that the Veteran's representative 
has argued that such examination is inadequate, asserting 
that the examiner relied solely on statistics in medical 
literature and did not consider the Veteran's claims of 
treatment during service and over the years.  However, a 
review of the VA examination report reveals that the examiner 
conducted a thorough examination, and her opinion reflects 
specific consideration of not only the medical literature, 
but also the Veteran's treatment during service, his claimed 
treatment over the years (including shortly after service), 
and other medical evidence of record.  As such, the December 
2009 VA examiner's opinion contains a clear conclusion and a 
complete, reasoned rationale as to the etiology of the 
Veteran's claimed disability.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (a medical opinion must be supported 
with an analysis that can be considered and weighed against 
contrary opinions).  Therefore, such VA examination is 
adequate for adjudication purposes.

Accordingly, for the foregoing reasons, the Board finds that 
VA has substantially complied with the prior remand, and 
adequate assistance has been provided to the Veteran, to 
include all necessary development with respect to any 
outstanding treatment records.  See Dyment, 13 Vet. App. at 
146-47.  As discussed above, in the circumstances of this 
case, a remand would serve no useful purpose, as it would 
result in unnecessarily imposing additional burdens on VA 
with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In this regard, VA has satisfied its duties to 
inform and assist the Veteran at every stage in this case, at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by a decision on the merits of his 
claim at this time.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
disease is diagnosed after discharge, service connection may 
be granted when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a compensable degree within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).  If a chronic disease is noted during 
service (or within the applicable presumptive period under 38 
C.F.R. § 3.307), subsequent manifestations of the same disease 
at any later date, however remote, will be service connected, 
unless clearly attributable to intercurrent causes.  However, 
where a condition is noted during service (or within the 
applicable presumptive period) but is not chronic, service 
connection is warranted only if there is evidence of 
continuity of symptomatology after discharge.  38 C.F.R. § 
3.303(b).

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.  

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed 
not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  Lay evidence may not be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that he is entitled to 
service connection for his current back disability because he 
received in-service treatment for a back injury and has 
continued to have back pain since then.  He states that his 
back pain has gotten progressively worse over the years, and 
he has had no other back injury since service.  See March 2007 
notice of disagreement; February 2008 substantive appeal.

The Veteran's service treatment records confirm that he was 
treated on three occasions over the course of one week in 
September 1955 for a low back strain and subsequent pain 
after heavy lifting.  However, an x-ray at that time showed 
no significant abnormalities.  The Veteran was diagnosed with 
a soft tissue injury to the low back and was restricted to 
light duty for several days.  There is no further indication 
of in-service treatment for any back symptoms.  Furthermore, 
a November 1955 separation examination report reflects no 
noted abnormalities or defects, and the Veteran reported no 
history of arthritis.

As noted above, the Veteran has reported that he was treated 
for back pain approximately one year after discharge from 
service for two weeks at the Montgomery VAMC, at which time x-
rays were conducted.  He states that he was "offered a 
disability" at that time, but he declined.  See, e.g., March 
2007 notice of disagreement.  As noted above, the AOJ 
requested copies of any such treatment records and was 
informed that they were not available.  The Veteran further 
claims that he self-medicated for his pain over the years, and 
he sought treatment from various doctors on occasion but those 
records are unavailable.  See February 2008 substantive 
appeal.  The Board notes that the Veteran is competent to 
report such treatment for his claimed disability, and his 
statements may not be deemed not credible based solely on the 
absence of treatment records.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Buchanan, 451 F.3d at 1337.  Recently, a 
January 2009 VA treatment record reflects complaints of 
constant, chronic low back pain.  

As noted above, the Veteran was afforded two VA examinations 
pertaining to his claimed back disorder, in January 2007 and 
December 2009.  At that time, the Veteran reported his in-
service back injury and subsequent pain and treatment, as 
summarized above.  He denied any further trauma to the back 
and stated that he worked in carpentry after service.  He 
further stated at the December 2009 VA examination that he has 
had back problems "off and on" since service.  X-rays 
performed in conjunction with these examinations showed 
degenerative arthritis, or degenerative joint disease, of the 
lumbar spine.  The January 2007 VA examiner did not express an 
opinion as to the etiology of the Veteran's current back 
disability.  However, after examination of the Veteran and 
review of the claims file, the December 2009 VA examiner 
opined that such disability was less likely than not caused by 
service, for the reasons discussed below.  

Based on the foregoing, the Board first finds that the 
evidence of record fails to establish that the Veteran's 
current back disability, including arthritis, was diagnosed 
or manifested to a compensable degree within one year 
following his discharge from service.  In particular, 
although the Veteran was treated for lumbar strain and back 
pain in September 1955, no back abnormalities were noted in 
his November 1955 separation examination report, and he 
specifically reported no diagnosis of arthritis at that time.  
Further, although the Veteran has reported treatment for back 
pain within one year after service, there is no indication 
that he was diagnosed with arthritis at that time.  
Additionally, he reported only occasional pain over the 
years, which would not warrant a compensable rating.  As 
such, the Board concludes that the Veteran is not entitled to 
service connection for a back disability on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Similarly, service connection is also not warranted based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  In 
this regard, the Board notes that the Veteran is competent to 
testify to a lack of low back pain prior to service and 
continuity of such symptoms after his in-service injury, as 
such symptom is capable of lay observation, as well as to 
receipt of treatment for such symptom after service.  See 
Layno v. Brown, 6 Vet. App. at 469-71; Charles v. Principi, 
16 Vet. App 370, 374 (2002).  However, the nature of the 
Veteran's back disorder is such that he is not competent to 
testify as to a diagnosis or causation of such symptoms 
because such questions require specialized knowledge, 
training, or experience.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  
Further, the Board notes that the Veteran reported at the 
December 2009 VA examination that he has had back problems 
"off and on" over the years, which could be due to any 
number of factors.  Moreover, to the extent that the Veteran 
is competent to testify as to the cause of his disability, to 
include as based on continuity of symptomatology, the Board 
finds that such evidence is outweighed by the December 2009 
VA examiner's medical opinion, which is supported by complete 
rationale and reflects consideration of all evidence of 
record.

As noted above, the December 2009 VA examiner opined that the 
Veteran's current arthritis of the lumbar spine is less 
likely than not related to his military service.  In her 
rationale, the examiner specifically referred to the 
Veteran's three instances of treatment during service in 
September 1955 for back strain from heavy lifting.  She noted 
that the Veteran reported that such incident resulted in a 
short period of rest during service and hospitalization at 
the Montgomery VAMC shortly after service.  Nevertheless, the 
examiner determined that the Veteran had acute back strain in 
service, which resolved without residuals.  The Board notes 
that this is consistent with the Veteran's November 1955 
separation examination report, as summarized above.  The VA 
examiner further reasoned that the Veteran's low back 
condition is consistent with the natural aging process.  She 
stated that the medical evidence supports the fact that 
osteoarthritis is attributed to the natural aging process, in 
that primary osteoarthritis occurs in the spine when there is 
deterioration in the discs between the vertebrae, and 
advanced age is one of the strongest risk factors associated 
with osteoarthritis.  While the examiner referred to the 
"lack of medical documentation" to support the Veteran's 
claims of chronic low back issues since service, it does not 
appear that her opinion is based solely on the lack of 
contemporaneous medical records.  Rather, it is clear that 
the examiner considered the Veteran's reported symptoms and 
medical history, as well as the results of recent x-rays.  
The examiner noted that such x-rays showed mild facet 
degenerative changes, osteopenia, arteriosclerosis, and no 
evidence of degenerative disc disease.  

For the foregoing reasons, the Board finds that the weight of 
the evidence of record fails to establish that the Veteran's 
current back disability, to include arthritis, is related to 
his in-service injury or any other incident during service.  
As such, service connection is not warranted on a direct 
basis.  See 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine does not apply and 
his claim must be denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


